Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guay (US Patent 4,714,096).
Regarding claim 1, Guay teaches a woven fabric comprising a front and a back and plurality of picks extending in the weft direction and a plurality of warp yarns extending in the warp direction and bypassing picks at their front side to define over portions and bypassing picks at their back side to define under portions. The plurality of warp yarns include frontside warp yarns and backside warp yarns.  The frontside and backside warp yarns are designed and/or are woven such that the under portions of the backside warp yarns form loose loops extending looser than the under portions of the frontside warp yarns. The fabric of Guay is intended to have loops 
Regarding claim 2, the under portion of the plurality of backside warp yarns bypass more than 2 picks of the plurality of picks or less than 41 picks of the plurality of picks, the underportion of the backside warp yarns by pass at least one pick of the plurality of picks or at most 40 picks of the plurality of picks than the underportions of the frontside warp yarns, and/or a loop ratio of a number of picks of the plurality of picks bypassed by the underportions of one of the plurality of backside warp yarns to a number of picks of the plurality of picks bypassed by the overportions of the backside is within the claimed range. 
Regarding claim 3, a sum of the overportions and the under portions of one warp yarn of the plurality of warp yarns in relation to a sum of all picks of the plurality of picks bypassed by said overportions and under portions define said yarn’s weave tightness. The woven fabric being woven such the plurality of frontside yarns have a greater weave tightness than the plurality of backside warp yarns and/or the plurality of frontside warp yarns have a same shrinkage ratio as or a greater shrinkage ratio than the plurality of backside warp yarns. 
Regarding claim 4, the over portions of the plurality of backside yarns bypass less picks than said under portions of one of the plurality of backside warp yams; said over portions of one of the plurality of backside warp yams bypass no more than one pick of the plurality of picks; 
Regarding claim 6, one of the plurality of backside warp yams is arranged immediately adjacent to two frontside warp yarns of the plurality of frontside warp yarns, with respect to the weft direction, at least a section of each of said plurality of frontside warp yarns being arranged in front of said adjacent backside warp yam.
Regarding claim 8, under portions of one of the plurality of frontside warp yams bypass less picks than said over portions of said frontside warp yarn; said under portions of one of the plurality of frontside warp yams bypass no more than one pick; and/or a ratio of picks bypassed by said under portions of one of the plurality of frontside warp yarns in relation to the picks bypassed by the over portions of said frontside warp yarn defines a visibility ratio which is 1:1 or less.
Regarding claim 10, the frontside warp yarns and said backside warp yams are designed and/or woven such that the frontside warp yarns form a woven frontside warp yarn arrangement that structurally isolates the backside warp yams from the front of the woven fabric.
Regarding claim 11, the frontside warp yarns have axial centerlines and define a central warp or weft plane extending through the axial centerlines along the over portions of the frontside warp yarns, the backside warp yarns having axial centerlines, wherein most or all of the axial centerlines of the backside warp yarns extend along their entire extension in the warp direction on the back side of the central warp or weft plane.
Regarding claim 12, Guay teaches a method for producing a woven fabric comprising providing one or more weft yams for weaving picks and a plurality of warp yarns; and weaving the fabric so that the plurality of warp yams form over portions bypassing the picks at their front side and under portions bypassing picks at their back side to realize a plurality of frontside warp 
Regarding claim 13, The fabric of Guay shrinks when taken off of the loom forming the under portion of the backside war yarns forming loops on the back of the fabric.  Regarding the claimed weft density, it is well known in the art to adjust weft density in order to affect the strength, hand and other properties of the fabric. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed weft density after the fabric is removed from the loom and before the fabric is washed and finished. Further, since the instant specification is silent regarding unexpected results, the specific weft density is not considered to confer patentability to the claims. As the color yield property is variable that can be modified, among others, by adjusting the weft density, the precise amount would have been considered a results effective variable by one of ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weft density in order to obtain desired color, elastic 
Regarding claim 14, providing the plurality of warp yarns comprises selecting different materials for the plurality of frontside warp yams then for the plurality of backside warp yams such that the plurality of frontside warp yams have a greater shrinkage ratio than the plurality of backside warp yams.
Regarding claim 15, the fabric is woven such that at least a section of each of the plurality of frontside warp yams are arranged in front of the plurality of backside warp yarns during weaving and/or during shrinking.
Regarding claim 17, the warp yarns are selected and/or woven such that the frontside warp yams are laterally in contact with each other and form a woven frontside warp yam arrangement that structurally isolates the backside warp yarns from the front of the fabric.
Regarding claim 19, Guay is relied upon as set forth in the rejections of claims 1 and 12 above and incorporated herein by reference fully. Guay is silent regarding the yarns being indigo dyed. Although Guay does not disclose the indigo dyeing process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Guay meets the requirements of the claimed fabric, Guay clearly meet the requirements of present claims fabric.
Further, as set forth in MPEP 2144..04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).

Regarding claim 21, the frontside warp yarns are elastic. 
Regarding claim 23, Guay is silent regarding having as many frontside warp yarns as backside warp yarns. However, it would have been obvious for one of ordinary skill in the art to arrive at using equal number of frontside warp yarns as backside warp yarns in order to affect the fabric properties. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.